Exhibit 10.17

 

EXECUTION COPY

 

AMENDMENT NO. I TO
CREDIT AGREEMENT

 

THIS AMENDMENT NO. I TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 17, 2003, is entered into among GLADSTONE BUSINESS LOAN, LLC, as the
Borrower, CONCORD MINUTEMEN CAPITAL COMPANY, LLC and PUBLIC SQUARE FUNDING LLC,
as CP Lenders (collectivdy, the “CP Lenders”), CANADIAN IMPERIAL BANK OF
COMMERCE (“CIBC”) and KEYBANK, NATIONAL ASSOCIATION (“KeyBank”), as Committed
Lenders (col1ectively, the “Committed Lenders”), (CIBC and KeyBank as Managing
Agents (in such capacity, collectively the “Managing Agents”) and (CIBC as
Administrative Agent (in such capacity, the “Administrative Agent”). Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the “Credit Agreement” referred to below.

 

PRELIMINARY STATEMENTS

 

A. Reference is made to that certain Credit Agreement dated as of May 19, 2003
among the Borrower, Gladstone Advisers, Inc., as Servicer, the CP Lenders, the
Committed Lenders, the Managing Agents and the Administrative Agent (as amended,
restated, supplemented or modified from time to time, the “Credit Agreement”).

 

B. The parties hereto have agreed to amend certain provisions of the Credit
Agreement upon the terms and conditions set forth herein.

 

SECTION 1. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the parties hereto hereby agree:

 

(i) to delete clause (xviii) of the definition of “Eligible Loan” and substitute
the following therefor:

 

(xviii) the addition of which to the Transferred Loans will not cause (a) the
remaining weighted average life of the Transferred Loans to exceed 48 months,
(b) the weighted average interest rate in respect of Transferred Loans which
accrue interest at a fixed rate to be less than 8.0%, (c) the weighted average
interest rate in respect of Transferred Loans which accrue interest at a
floating rate (A) if the weighted average risk rating of the portfolio is
greater than or equal to 4.5 (or the equivalent of a rating greater than B-/B3
by S&P and Moody’s respectively), as detennined by the Scrvicer’s risk rating
model, for such Transferred Loans which are Senior Debt Loans, to be less than
the sum of the LIBO Rate plus 4.0% and for all other Transferred Loans, (x) to
be less than the sum of the LIBO Rate plus 5.00% or (y) to be less than 8.0% or
(B) if the weighted average risk

 

--------------------------------------------------------------------------------


 

rating of the portfolio is less than 4.5, as detennined by the Servicer’s risk
rating model, (x) to be less than the sum of the LIBO Rate plus 5.00% or (y) to
be less than 8.0% or (d) the weighted average risk rating of the portfolio to be
less than 4 (or the equivalent of B-/B3 by S&P and Moody’s respectively), as
determined by the Servicer’s risk rating model; and

 

(ii) to amend Section 1.1 to insert the following defined term in appropriate
alphabetical order therein:

 

“Senior Debt Loan” means a Loan which (a) has a risk rating equal to or greater
than 5.5 (or the equivalent of a rating greater than B/B2 by S&P and Moody’s
respectively), as determined by the Servicer’s risk rating model and (b) is not
subordinated to any other indebtedness of the applicable Obligor.

 

SECTION 2. Representations and Warranties. The Borrower hereby represents and
warrants to each ofthe other parties hereto, that:

 

(a) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms; and

 

(b) on the date hereof, before and after giving effect to this Amendment, other
than as amended or waived pursuant to this Amendment, no Early Tennination Event
or Unmatured Termination Event has occurred and is continuing.

 

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first Business Day (the “Effective Date”) on which the Administrative Agent or
its counsel has received counterpart signature pages of this Amendment, executed
by each of the parties hereto.

 

SECTION 4. Reference to and Effect on the Transaction Documents.

 

(a) Upon the effectiveness of this Amendment, (i) each reference in the Credit
Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”, “hereof’,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Credit Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended or otherwise modified
hereby.

 

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Credit Agreement, of all other Transaction Documents
and any other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.

 

2

--------------------------------------------------------------------------------


 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any light, power or remedy ofthe Administrative Agent,
any Managing Agent or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.

 

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and an of which taken together shall constitute bur one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

SECTION 6. Goveming Law. This Amendment shall be govemed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part ofthis Amendment
for any other purpose.

 

SECTION 8. Fees and Expenses. Seller hereby confinns its af,rreement to pay on
demand all reasonable costs and expenses of the Administrative Agent, Managing
Agents or Lenders in connection with the preparation, execution and delivery of
this Amendment and any of the other instruments, documents and agreements to he
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent, Managing Agents or Lenders with respect thereto.

 

[Remainder of Page Deliberately Left Blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

 

 

GLADSTONE BUSINESS LOAN, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Gladstone

 

 

 

 

Name: David Gladstone

 

 

 

Title:  Chairman

 

--------------------------------------------------------------------------------


 

 

 

CONCORD MINUTEMEN CAPITAL COMPANY, LLC

 

 

 

 

 

By:

/s/ R. Scott Chisholm

 

 

 

Name: R. Scott Chisholm

 

 

Title:  Authorized Signer

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE, as a
Committed Lender, Managing Agent and Administrative
Agent

 

 

 

By:

/s/ Mark D. O’Keefe

 

 

 

Name: Mark D. O’Keefe

 

 

Title:  Authorized Signatory

 

 

 

By:

/s/ Jim Lees

 

 

 

Name: Jim Lees

 

 

Title:  Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PUBLIC SQUARE FUNDING LLC, as CP Lender and
Committed Lender 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas K. Johnson

 

 

 

 

Name: Douglas K. Johnson

 

 

 

Title:  President

 

 

 

KEYBANK, NATIONAL ASSOCIATION, as Managing Agent 

 

 

 

 

 

 

By:

/s/ Anthony Bulic

 

 

 

Name: Anthony Bulic

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------